Case 19-34054-sgj11 Doc 933-14 Filed 08/07/20   Entered 08/07/20 23:11:52   Page 1 of 3




                    EXHIBIT 14
                                   INDEX NO. 650097/2009
   FILED: NEW YORK COUNTY CLERK 11/04/2010
19-34054-sgj11
   NYSCEF DOC. Doc
               NO. 933-14
                   213    Filed 08/07/20   Entered 08/07/20
                                            RECEIVED NYSCEF:23:11:52  Page
                                                              11/04/2010
19-34054-sgj11 Doc 933-14 Filed 08/07/20   Entered 08/07/20 23:11:52   Page
